United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1608
                                     ___________

In re: Genmar Holdings, Inc.; Carver     *
Italia, LLC; Carver Yachts               *
International, LLC; Genmar               *
Minnesota, Inc.; Carver Industries,      *
LLC; Genmar Florida, Inc.; Genmar        *
Industries, Inc.; Genmar IP, LLC;        *
Genmar Manufacturing of Kansas, Inc.;    *
Genmar Michigan, LLC; Genmar             *
Tennessee, Inc., Formerly doing          *
business as Stratos Boats, Inc., also    *
known as Champion Boats, also            *   Appeal from the
known as Hydra Sport Boats; Genmar       *   Bankruptcy Appellate Panel
Transportation, Inc.; Genmar Yacht       *   for the Eighth Circuit.
Group, LLC, Formerly doing business      *
as Carver Boat Corporation LLC, also     *         [UNPUBLISHED]
known as Carver Boats, also known as     *
Marquis Boats; Marine Media, LLC;        *
Minstar, LLC; Triumph Boats, Inc.,       *
Triumph Boats; Triumph Boat Rentals,     *
LLC; VEC Leasing Services, LLC;          *
VEC Management Co., LLC; VEC             *
Technology, Inc.; Windsor Craft          *
Yachts, LLC; Wood Manufacturing          *
Company, Inc.,                           *
                                         *
               Debtors,                  *
---------------------------------        *
                                         *
David Scot Lynd,                         *
                                         *
               Appellant,                *
                                         *
      v.                                 *
                                         *
Genmar Holdings, Inc.; Carver Italia,    *
LLC; Carver Yachts International,        *
LLC; Genmar Minnesota, Inc.;             *
Carver Industries, LLC; Genmar           *
Florida, Inc.; Genmar Industries, Inc.; *
Genmar IP, LLC; Genmar                   *
Manufacturing of Kansas, Inc.; Genmar *
Michigan, LLC; Genmar Tennessee,         *
Inc.; Genmar Transportation, Inc.;       *
Genmar Yacht Group, LLC; Marine          *
Media, LLC; Minstar, LLC; Triumph *
Boats, Inc.; Triumph Boat Rentals,       *
LLC; VEC Leasing Services, LLC;          *
VEC Management Co., LLC; VEC             *
Technology, Inc.; Windsor Craft          *
Yachts, LLC; Wood Manufacturing          *
Company, Inc.,                           *
                                         *
              Appellees.                 *
                                    ___________

                              Submitted: December 7, 2011
                                  Filed: December 19, 2011
                                   ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       David Scot Lynd appeals from an order of the Bankruptcy Appellate Panel
(BAP) dismissing his appeal for failure to prosecute because he did not pay the filing
fee. In his opening brief submitted to this Court, Lynd does not mention the filing-fee
issue, addressing instead the merits of his underlying bankruptcy-court claim. Issues


                                         -2-
not raised in an opening brief are deemed waived. See Jenkins v. Winter, 540 F.3d
742, 751 (8th Cir. 2008). Accordingly, we dismiss this appeal because Lynd has not
articulated any reason why the BAP’s dismissal order was improper and thus has not
presented this court with any question for decision. See Carter v. Lutheran Med. Ctr.,
87 F.3d 1025, 1026 (8th Cir. 1996) (per curiam); Slack v. St. Louis Cnty. Gov’t, 919
F.2d 98, 99–100 (8th Cir. 1990) (per curiam).
                        ______________________________




                                         -3-